Case: 6:17-cr-00036-CHB-HAI Doc #: 135 Filed: 08/23/19 Page: 1 of 2 - Page ID#: 703



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

   UNITED STATES OF AMERICA,                           )
                                                       )
           Plaintiff,                                  )     Criminal Action No. 6:17-CR-036-CHB
                                                       )
   v.                                                  )
                                                       )                  ORDER
   RODNEY SCOTT PHELPS,                                )
                                                       )
           Defendant.                                  )

                                         ***   ***         ***   ***
        The Court has received a letter from Defendant Rodney Scott Phelps in which he

 expresses dissatisfaction with his current counsel.

        IT IS HEREBY ORDERED as follows:

    1. The Clerk SHALL file Defendant’s letter in the record under seal and available to

        defense counsel only, and email a copy to Andrew M. Stephens.

    2. In order to evaluate Defendant’s concerns with present counsel and inquire as to

        Defendant’s intent regarding counsel for further proceedings, the Court SCHEDULES a

        hearing on the motion for Monday, August 26, 2019, at 4:00 p.m., at the United States

        Courthouse in Lexington, Kentucky.

    3. Defense counsel SHALL, prior to the hearing, fully confer with Defendant as to the

        status of the defense, the attorney-client relationship, and his letter. The hearing will

        encompass issues under Benitez v. United States, 521 F.3d 625 (6th Cir. 2008), and

        United States v. Iles, 906 F.2d 1122 (6th Cir. 1990).




                                                 -1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 135 Filed: 08/23/19 Page: 2 of 2 - Page ID#: 704



       This the 23rd day of August, 2019.




                                            -2-
